          Case 1:19-cv-01382-NONE-SAB Document 29 Filed 03/17/21 Page 1 of 1


 1

 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9   JENNIFER BUENROSTRO-BRIANO,                          Case No. 1:19-cv-01382-NONE-SAB

10                    Plaintiff,                          ORDER DIRECTING CLERK OF COURT
                                                          TO CLOSE CASE AND ADJUST THE
11           v.                                           DOCKET TO REFLECT VOLUNTARY
                                                          DISMISSAL PURSUANT TO RULE 41(a)
12   DARRELL LOCKE,                                       OF THE FEDERAL RULES OF CIVIL
                                                          PROCEDURE
13                    Defendant.
                                                          (ECF No. 28)
14

15          On March 16, 2021, a stipulation was filed dismissing this action with prejudice and with

16 each party to bear its own costs and fees. In light of the stipulation of the parties, this action has

17 been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692

18 (9th Cir. 1997), and has been dismissed with prejudice and without an award of costs or

19 attorneys’ fees.
20          Accordingly, the Clerk of the Court is HEREBY DIRECTED to assign a district judge to

21 this case for the purpose of closing the case and then to adjust the docket to reflect voluntary

22 dismissal of this action pursuant to Rule 41(a).

23
     IT IS SO ORDERED.
24

25 Dated:      March 16, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                      1
